[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiffs  and defendant  contracted  for the improvement and renovation of premises situated at 45-47 Anson Street, Derby, Connecticut. The plaintiff would pay to the defendant the sum of $25,500.00 for doing the job. The defendant has been paid $19,000.00 but the plaintiffs claim he refused to complete the job and some of the work, and other work was not done in a workmanship like manner. The plaintiff further claims that it was necessary to hire another builder to complete the job. Plaintiffs also claim that the defendant was not licensed in the State of Connecticut to perform home improvements.
The defendant claims that at all times he was ready, CT Page 2101 willing and able to complete the work under the contract but was prevented from doing so because the plaintiff failed to secure the necessary electrical permits.
The court finds that the parties did enter into a contract wherein the defendant was to renovate and remodel property of the plaintiff and that the defendant was to receive $25,500.00 for the job and that the plaintiff has paid to the defendant the sum of $19,000.00.
The court further finds that the failure to finish the job was the fault primarily of the defendant. The evidence indicates that the town had received sufficient overtures from the plaintiff that the wiring problem would be taken care of and the necessary permit that the defendant claimed was lacking, was available.
The testimony with respect to the value of what the defendant had done, what he had not done, what it would cost to complete it, is at variance. The figure that was testified to by both sides was literally thousands of dollars apart.
The court finds that the work which was done by the plaintiff was worth $14,000.00, that to complete the job it would cost the plaintiff approximately $12,000.00, that the defendant was overpaid by $7,782.00, and that the difference between what the job was going to be done for by the defendant and what the court feels the plaintiff is going to have to spend to complete the job is $5,500.00.
The court therefore finds the issues for the plaintiffs; and orders the defendant to pay to the plaintiff the sum of $12,282.00.
The court does not feel that the plaintiff is entitled to any alleged loss of rents or interest on the monies that the plaintiff claimed the defendant held, and the court does not believe the plaintiff is entitled to recover any monies from the defendant on the claim for unfair and deceptive trade practices.
BY THE COURT, Robert C. Flanagan, Judge